Title: From John Adams to the President of the Congress, 2 October 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passi Octr. 2. 1778
     
     I have the Honour to inclose the latest Gazettes by which Congress will perceive, that We have no Intelligence from America, Since the Departure of the Comte D’Estaing from Sandy Hook. Our Anxiety is very great, but We hope that a few Hours will relieve it.
     In the Midst of a War in Germany, and between France and England, there was scarcely ever a greater Dearth of News in a Time of profound Peace.
     Captain McNeil the Bearer of this, makes the most Conversation, having taken and destroyed I think Thirteen Vessells in the course of his last Cruise Six of which have safely arrived in France. The others not destroyed he sent to America. His Cruise, will occasion a great Disappointment to the Enemy, having deprived them of a great Quantity of naval stores upon which they depended. I have the Honour to be, with entire Respect, sir your most obedient humble servant
     
      John Adams
     
    